Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 27, 2022 has been entered.
Claims 1-17 remain pending in the application, and are examined.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 2, 2021. However, the 101 rejection previously set forth remains outstanding, as detailed in the 35 U.S.C. 101 claim rejection section below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se, and therefore does not have a physical or tangible form. See MPEP 2106.03.
Note: In order to overcome this 101 rejection, the Examiner suggests amending the claim to positively recite structural recitations, e.g. “A non-transitory computer readable medium storing a computer program product comprising instructions…”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denenberg et al. (US Pat. No. 6,464,142; hereinafter Denenberg; already of record).

Regarding claim 1, Denenberg discloses a consumable management system for laboratories (Col. 3 Ln. 65-Col. 4 Ln. 4). The consumable management system comprises:
	a consumable storage cluster comprising a plurality of storage compartments, each storage compartment configured to receive one or more consumables, and a plurality of compartment indicators, a compartment indicator being associated with each storage compartment and configured to indicate one of the plurality of storage compartments to a user (Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, the lights on the designated storage unit for prescription storage will illuminate to provide guidance to pharmacy personnel, Col. 13 Ln. 64-Col. 14 Ln. 13, the lights on the designated storage unit for prescription retrieval will illuminate to provide guidance to pharmacy personnel, see Fig. 3 at cabinet 15 including storage units 13, with indicator lights 80 disposed adjacent to each storage location to guide the pharmacy personnel).
	A control unit communicatively connected to a database for maintaining an inventory of consumables stored in the plurality of storage compartments (Col. 5 Lns. 34-44, Col. 6 Lns. 39-47).
	A detection unit communicatively connected with the control unit and configured to detect removal and replenishment of consumables from and into the storage compartments and signaling the removal and replenishment to the control unit (Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, see Figs. 5A, 5B and 8A, 8B at article sensor 23 for detecting insertion and removal of a prescription from a storage location). 
	An interface communicatively connected with the control unit for receiving an input indicative of a consumable demand and/or consumable replenishment intent (Col. 13 Lns. 27-47, a customer may input identifying information into the system via a keyboard, scanner, or card reader, and in response to receiving the identifying information, the controller looks for a match for a prescription to be retrieved from the system, Col. 9 Lns. 17-30, depression of the BULK button indicates to the controller that the item should be placed in a bulk storage area, while depression of the REFRIGERATOR and SECURE button indicate to the controller that the item should be placed in the refrigerator or secure storage unit, respectively). The control unit is configured to: 
	determine a particular consumable to be retrieved in accordance with the consumable demand and the inventory of consumables (Col. 13 Lns. 27-47). 
	Determine the storage compartment holding the particular consumable to be retrieved and control the plurality of compartment indicators to indicate the storage compartment holding the particular consumable to be retrieved (Col. 13 Lns. 27-47, Col. 13 Ln. 64-Col. 14 Ln. 13).
	Determine the particular storage compartment best suited to receive the consumable replenishment and control the plurality of compartment indicators to indicate the storage compartment best suited to receive a consumable replenishment (Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription, Col. 11 Lns. 17-27). 
	Process signals from the detection unit in order to validate removal of the particular consumable from the storage compartment indicated and replenishment into the storage compartment indicated (Col. 11 Lns. 46-62, the article sensor sends a signal to the controller confirming the insertion of the prescription in to the storage location, Col. 14 Lns. 31-47, the article sensor sends a signal to the controller confirming the removal of the prescription from the storage location). 
	Generate an alert signal upon failure of the validation of the removal of the particular consumable from the storage compartment indicated and replenishment into the storage compartment indicated (Col. 13 Lns. 10-26, if the prescription is inserted into the wrong storage location, an error light is illuminated and an audible alarm is activated, Col. 15 Lns. 50-67, if a prescription is removed from the wrong storage location, an error light is illuminated and an audible alarm is activated). 
	Process signals from the detection unit in order to update the inventory of consumables upon removal and upon replenishment of consumables (Col. 4 Lns. 27-40).
	Regarding the consumable management system being used for laboratories, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”	
	Note: The instant Claims contain a large amount of functional language (ex: “configured to receive…”, “configured to indicate…”, “configured to detect…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, Denenberg discloses the consumable management system according to claim 1. The plurality of compartment indicators comprises a plurality of light sources as compartment indicators, each light source being arranged in the proximity of the respective storage compartment (Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, see Fig. 3 at storage units 13, with indicator lights 80 disposed adjacent to each storage location to guide the pharmacy personnel).5

Regarding claim 11, Denenberg discloses the consumable management system according to claim 1. Denenberg further discloses that the plurality of 10compartment indicators is configured to indicate a specific consumable located within the respective storage compartment and that the control unit is configured to control the plurality of compartment indicators to indicate the particular consumable to be retrieved (Col. 13 Lns. 27-47, a customer may input identifying information into the system via a keyboard, scanner, or card reader, and in response to receiving the identifying information, the controller looks for a match for a prescription to be retrieved from the system, Col. 13 Ln. 64-Col. 14 Ln. 13, the lights on the designated storage unit for prescription retrieval will illuminate to provide guidance to pharmacy personnel, see Fig. 3 at storage units 13, with indicator lights 80 disposed adjacent to each storage location to guide the pharmacy personnel).

Regarding claim 13, Denenberg discloses a method of operating a consumable management system (Col. 3 Ln. 65-Col. 4 Ln. 4). The method comprises: 
	maintaining an inventory of consumables stored in a plurality of storage compartments of a consumable storage cluster in a database communicatively connected to a control unit of the consumable management system (Col. 5 Lns. 34-44, Col. 6 Lns. 39-47, see Fig. 3 at storage unit 15 having rows of storage locations 13). 
	Receiving an input indicative of a consumable demand and/or consumable replenishment intent via an interface communicatively connected with the control unit (Col. 13 Lns. 27-47, a customer may input identifying information into the system via a keyboard, scanner, or card reader, and in response to receiving the identifying information, the controller looks for a match for a prescription to be retrieved from the system, Col. 9 Lns. 17-30, depression of the BULK button indicates to the controller that the item should be placed in a bulk storage area, while depression of the REFRIGERATOR and SECURE button indicate to the controller that the item should be placed in the refrigerator or secure storage unit, respectively).
	Determining a particular consumable to be retrieved in accordance with the consumable demand and the inventory of consumables by the control unit (Col. 13 Lns. 27-47).
	Determining by the control unit the storage compartment holding the particular consumable to be retrieved and controlling the plurality of compartment indicators (Col. 13 Lns. 27-47, Col. 13 Ln. 64-Col. 14 Ln. 13).
	Indicating the storage compartment holding the particular consumable to be retrieved by one of the plurality of compartment indicators (Col. 13 Lns. 27-47, Col. 13 Ln. 64-Col. 14 Ln. 13). 
	Determining by the control unit the particular storage compartment best suited to receive the consumable replenishment (Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription, Col. 11 Lns. 17-27). 
	Indicating the storage compartment best suited to receive a consumable replenishment by one of the plurality of compartment indicators (Col. 10 Lns. 28-53, Col. 11 Lns. 17-27).
	Replenishing and/or removing one or more consumables into and/or from one of the plurality of storage compartments (Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13); 
	Detecting removal and replenishment of consumables from and into the storage compartments by a detection unit and signaling the removal and replenishment to the control unit (Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, the article sensor sends a signal to the controller confirming the insertion of the prescription in to the storage location, Col. 14 Lns. 31-47, the article sensor sends a signal to the controller confirming the removal of the prescription from the storage location, see Figs. 5A, 5B and 8A, 8B at article sensor 23 for detecting insertion and removal of a prescription from a storage location). 
	Processing signals from the detection unit by the control unit and validating removal of the particular consumable from the storage compartment indicated or replenishment into the storage compartment indicated (Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47). 
	Generating an alert signal upon failure of the validation of the removal of the particular consumable from the storage compartment indicated or replenishment into the storage compartment indicated (Col. 13 Lns. 10-26, if the prescription is inserted into the wrong storage location, an error light is illuminated and an audible alarm is activated, Col. 15 Lns. 50-67, if a prescription is removed from the wrong storage location, an error light is illuminated and an audible alarm is activated).

Regarding claim 17, Denenberg discloses a computer program product comprising instructions which when executed by the control unit of the consumable management system causes the control unit to carry out the method according to claim 13 (Col. 4 Lns. 27-40, as the system is automated, and the controller performs the method automatically, the controller must intrinsically include a computer program product comprising instructions for executing the method. Further, Denenberg teaches storing identification information in a memory in a host computer in Col. 10 Lns. 37-53).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg.

Regarding claim 4, Denenberg discloses the consumable management system according to claim 3. Denenberg further discloses the plurality of light sources (see claim 3 above at Denenberg teaching light sources in Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, Fig. 3).
	Denenberg fails to explicitly disclose that the plurality of light sources comprises light emitting diodes (LEDs).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use LEDs as the plurality of light sources. LEDs are very well-known in the art as light sources, and possess significant advantages over other light sources including lower power consumption, longer lifetime, and smaller size.

Regarding claim 12, Denenberg discloses the consumable management system according to claim 1. Denenberg further discloses the plurality of storage compartments (see Claim 1 above at Denenberg teaching the plurality of storage compartments in Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and Fig. 3), the plurality of compartment indicators (see Claim 1 above at Denenberg teaching the plurality of compartment indicators in Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and Fig. 3), and the control unit (see Claim 1 above at Denenberg teaching the control unit in Col. 5 Lns. 34-44, Col. 6 Lns. 39-47). 
	Denenberg fails to explicitly disclose that:
one or more of 15the plurality of storage compartments comprise storage compartment sections, 
the plurality of compartment indicators comprise compartment section indicators configured to indicate the respective storage compartment sections to a user, 
the control unit is configured to determine the storage compartment section holding the particular consumable to be retrieved and control the plurality of compartment section indicators to indicate the storage 20compartment section holding the particular consumable to be retrieved, and 
the control unit is configured to determine the storage compartment section best suited to receive the consumable replenishment and control the plurality of compartment section indicators to indicate the storage compartment section best suited to receive a consumable replenishment in the same embodiment.
	However, in an alternate embodiment Denenberg teaches one or more of a plurality of storage compartments that comprise storage compartment sections (Col. 8 Lns. 3-27, see Fig. 6 at cabinet 52 having multiple carousels 54, each carousel having a plurality of slots 58). A plurality of compartment indicators comprising compartment section indicators configured to indicate the respect storage compartment sections to a user (Col. 14 Lns. 14-25, once the designated storage location is moved to a position that the user can access it, the light 80 is illuminated, see Fig. 6 at lights 80). A control unit is configured to determine the storage compartment section holding the particular consumable to be retrieved and control the plurality of compartment section indicators to indicate the storage 20compartment section holding the particular consumable to be retrieved (Col. 13 Ln. 64-Col. 14 Ln. 25, Col. 5 Lns. 34-44, Col. 6 Lns. 39-47). The control unit is configured to determine the storage compartment section best suited to receive the consumable replenishment and control the plurality of compartment section indicators to indicate the storage compartment section best suited to receive a consumable replenishment (Col. 14 Lns. 14-25, Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of storage compartments, the plurality of compartment indicators, and the control unit in the system of the primary embodiment of Denenberg so that one or more of the storage compartments comprise storage compartment section, the compartment indicators are compartment section indicators configured to indicate respective storage compartment sections to a user, have the control unit be configured to determine the section holding the consumable to be retrieved and control the indicator to indicate the section holding the consumable to be retrieved, and have the control unit be configured to determine the section best suited to receive a consumable replenishment and control the indicator to indicate the section best suited to receive the consumable replenishment as in an alternate embodiment of Denenberg. Denenberg teaches that subdividing a compartment into a plurality of compartment sections will allow for a small footprint while maintaining a high density storage compartment (Denenberg Col. 8 Lns. 3-27).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg, as applied to claims 1, 3, 11, 13, and 17 above, in view of Fritchie et al. (US Pat. No. 8,318,499; hereinafter Fritchie; already of record).

Regarding claim 2, Denenberg discloses the consumable management system according to claim 1.  Denenberg further discloses the control unit (see claim 1 above at Denenberg teaching the control unit in Col. 5 Lns. 34-44, Col. 6 Lns. 39-47).
	Denenberg fails to explicitly disclose that the control unit is configured to: 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables with a nearest shelf life expiry and/or nearest expiry date and/or most accessible position in a storage compartment,
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened and has the least amount of left over quantity, and 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened for the longest period of time.
	Fritchie is in the analogous field of systems for managing inventories of reagents (Fritchie Col. 2 Lns. 20-29). Fritchie teaches a control unit that is configured to determine the particular consumable to be retrieved as the one of a plurality of like consumables with a nearest shelf life expiry and/or nearest expiry date and/or most accessible position in a storage compartment (Fritchie; Col. 2 Lns. 20-29, Col. 14 Ln. 52-Col. 15 Ln. 13, reagents closest to reaching expiration dates are prioritized for use, see Fig. 4B at step 346, and Fig. 3 showing a plurality of reagent compartments 218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit in the system of Denenberg to be configured to determine the particular consumable to be retrieved as the one of a plurality of like consumables with a nearest shelf life expiry and/or nearest expiry date and/or most accessible position in a storage compartment as in Fritchie. The motivation would have been that prioritizing the consumables with a nearest expiration date will minimize the amount of consumables that expire before use, thereby reducing waste and increasing profitability.
	Modified Denenberg fails to explicitly disclose that the control unit is configured to: 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened and has the least amount of left over quantity, and 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened for the longest period of time.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control unit to determine the particular consumable to be retrieved as an open consumable with the least amount of left over quantity. The motivation would have been to reduce the amount of consumables in the system with only a small amount left, thereby conserving space in the system relative to the total amount of available consumables. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control unit to determine the particular consumable to be retrieved as the consumable that has been opened the longest. The motivation would have been to reduce the amount of time the consumables are exposed to the outside environment, thereby reducing the potential for contamination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg, as applied to claims 1, 3, 11, 13, and 17 above, in view of Szesko et al. (US Pub. No. 2009/0173779; hereinafter Szesko; already of record).

Regarding claim 5, Denenberg discloses the consumable management system according to claim 1. Denenberg further discloses the detection unit (see Claim 1 above at Denenberg teaching the detection unit in Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, Figs. 5A, 5B and 8A, 8B). Denenberg further discloses the consumables being removed and replenished and the particular consumable determined by the control unit that must be removed/replenished (see Claim 1 above at Denenberg teaching the consumables being removed and replenished in Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and the particular consumable determined by the control unit that must be removed/replenished in Col 13 Lns. 27-47, Col. 10 Lns. 28-53, Col. 11 Lns. 17-27).
	Denenberg fails to explicitly disclose that the detection unit comprises an optical data acquisition device arranged and configured such as to: 
	capture images of the consumable storage cluster and to detect the particular storage compartment(s) from which consumables are removed and respectively into which consumables are being replenished and/or 
	capture images of labels attached to the consumables and detect whether the consumable being removed and replenished is the particular consumable determined by the control unit that must be removed/ replenished.
	Szesko is in the analogous field of managing dispensing of pharmaceuticals (Szesko; [0006], [0012]). Szesko teaches an optical data acquisition device arranged and configured such as to capture images of labels attached to consumables and detect whether the selected consumable is the desired consumable (Szesko; [0105], a camera captures images of the product barcode, and the system compares the product barcode to the expected pick requests from the pharmacy host, [0057], the product barcode may be on a label that is affixed to a surface of the product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection unit, and the consumables being removed and replenished and the particular consumable determined by the control unit that must be removed/replenished in the system of Denenberg so that the detection unit is an optical data acquisition device arranged and configured such as to capture images of labels attached to the consumables and detect whether the consumable being removed and replenished is the particular consumable determined by the control unit that must be removed/ replenished as taught in Szesko. Szesko teaches that capturing images of labels and comparing these captured images to an expected consumable will ensure that the consumable being processed matches the expected consumable (Szesko [0105]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg, as applied to claims 1, 3, 11, 13, and 17 above, in view of Jones et al. (US Pub. No. 2013/0159135; hereinafter Jones; already of record).

Regarding claim 6, Denenberg discloses the consumable management system according to claim 1. Denenberg further discloses the detection unit (see Claim 1 above at Denenberg teaching the detection unit in Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, Figs. 5A, 5B and 8A, 8B). 
	Denenberg fails to explicitly disclose that the detection unit comprises a plurality of RFID tag readers, wherein a RFID tag reader is associated with each storage compartment and configured to read RFID tags attached to consumables being removed from or replenished into the consumable storage cluster such as to detect the particular storage compartment from which consumables are removed and into which consumables are being replenished.
	Jones is in the analogous field of laboratory inventory management (Jones [0009]). Jones teaches a detection unit that comprises a plurality of RFID tag readers. A RFID tag reader is associated with each storage compartment and configured to read RFID tags attached to consumables being removed from or replenished into the consumable storage cluster such as to detect the particular storage compartment from which consumables are removed and into which consumables are being replenished (Jones; [0036], [0045]-[0046], see Fig. 3 at RFID portals 212, 222, 224, 226 which are used to scan RFID tags from items as they enter site 209. The RFID portals correspond to each room in the site, e.g. receiving room 214, storage room 216). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection unit in the system of Denenberg to comprise a plurality of RFID tag readers, wherein a RFID tag reader is associated with each storage compartment and configured to read RFID tags attached to consumables being removed from or replenished into the consumable storage cluster such as to detect the particular storage compartment from which consumables are removed and into which consumables are being replenished as in Jones. Jones teaches that RFID tag readers can be used to tally the total number of items at a site and track inventory by a computer program (Jones [0036]).

Regarding claim 7, Denenberg discloses the consumable management system according to claim 1. Denenberg further discloses the detection unit (see Claim 1 above at Denenberg teaching the detection unit in Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, Figs. 5A, 5B and 8A, 8B).
	Denenberg fails to explicitly disclose that the detection unit is further configured to identify the consumables being removed and being replenished into the consumable storage cluster in order to:  15
validate the removal of the particular consumable to be retrieved, 
positively identify each replenished consumable in order to update the inventory of consumables, and 
track ad-hoc consumable removal and/or consumable replenishment and correspondingly update the inventory of consumables, wherein consumable removal and/or consumable 20replenishment is ad-hoc when no input indicative of a consumable demand and/or consumable replenishment intent is received by the interface related to the particular consumable being removed/replenished.
	Jones teaches a detection unit that is configured to identify consumables being removed and being replenished into the consumable storage cluster in order to validate the removal of the particular consumable to be retrieved, positively identify each replenished consumable in order to update the inventory of consumables, and track ad-hoc consumable removal and/or consumable replenishment and correspondingly update the inventory of consumables, wherein consumable removal and/or consumable 20replenishment is ad-hoc when no input indicative of a consumable demand and/or consumable replenishment intent is received by the interface related to the particular consumable being removed/replenished (Jones; [0036], [0045]-[0047], see Fig. 3 at RFID portals 212, 222, 224, 226 which are used to scan RFID tags from items as they enter site 209. The RFID portals correspond to each room in the site, e.g. receiving room 214, storage room 216, and are used to track the specific room that the items are currently in. See also Fig. 2 at exit portal 288, which tracks when an item is used and removes the item from the inventory. The system of RFID portals appears capable of identifying consumables being removed and replenished into a storage cluster, validate consumable removal, positively identify replenished consumables, and track ad-hoc consumable removal and/or consumable replenishment). The detection unit comprises an RFID tag reader configured to read an RFID tag attached to consumables (Jones; [0036], [0045]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection unit in the system of Denenberg to be configured to identify consumables being removed and being replenished into the consumable storage cluster in order to validate the removal of the particular consumable to be retrieved, positively identify each replenished consumable in order to update the inventory of consumables, and track ad-hoc consumable removal and/or consumable replenishment and correspondingly update the inventory of consumables, wherein consumable removal and/or consumable 20replenishment is ad-hoc when no input indicative of a consumable demand and/or consumable replenishment intent is received by the interface related to the particular consumable being removed/replenished, the detection unit being an RFID tag reader as in Jones. Jones teaches that RFID tag readers can be used to tally the total number of items at a site and track inventory by a computer program (Jones [0036]). Further, providing a detection unit that can automatically validate item removal, positively identify replenished consumables, and track ad-hoc consumable removal and/or replenishment, such as an RFID tag reader, will reduce the amount of human interaction required to manage and track the inventory of items within a laboratory (Jones; [0008], [0036]).

Regarding claim 8, modified Denenberg discloses the consumable management system according to claim 7. Modified Denenberg further discloses that in order to identify the consumables being removed from or being replenished into the consumable storage cluster, the detection unit comprises one or more of: an RFID tag reader configured to read an RFID tag attached to consumables and/or a barcode reader configured to read barcode attached to consumables (see Claim 7 above at Jones teaching an RFID tag reader in [0036], [0045]-[0047], Figs. 2, 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones, as applied to claims 6-8 above, further in view of in view of Burri et al. (US Pub. No. 2014/0110480; hereinafter Burri; already of record).

Regarding claim 9, modified Denenberg discloses the consumable management system according to claim 8. Modified Denenberg further discloses the RFID tag reader (see Claim 8 above at Jones teaching the RFID tag reader in [0036], [0045]-[0047], Figs. 2, 3). 
	Modified Denenberg fails to explicitly disclose that the RFID tag reader is a handheld RFID tag reader.
	Burri is in the analogous field of storing inventory information (Burri [0019]). Burri teaches a handheld RFID tag reader (Burri; [0022], the tag reader may be a mobile handheld device, [0015], [0058], the tag may be an RFID tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the RFID tag reader in the system of modified Denenberg to be a handheld RFID tag reader as in Burri. Burri teaches that a handheld RFID tag reader will be mobile (Burri [0022]), and therefore can be transported around the system easily as desired. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the RFID tag reader be a handheld RFID tag reader, as having a claimed device by portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See MPEP 2144 V. A. and in re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). The motivation for doing so would have been to provide an RFID tag reader that can be easily transported around the system as desired.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg, as applied to claims 1, 3, 11, 13, and 17 above, further in view of in view of Tseung et al. (US Pub. No. 2006/0263268; hereinafter Tseung; already of record).

Regarding claim 10, Denenberg discloses the consumable management system according to claim 1. Denenberg further discloses the storage cluster (see claim 1 above at Denenberg teaching the storage cluster in Fig. 3).
	Denenberg fails to explicitly disclose that the storage cluster comprises one or more storage drawers comprising one or more storage compartments side-by-side along the Y-direction of the three-dimensional Cartesian coordinate system, each drawer 5configured to be extendable in the X-direction of the three-dimensional Cartesian coordinate system such as to allow random access to any consumable within any storage compartment of the drawer.
	Tseung is in the analogous field of consumable storage (Tseung [0008]). Tseung teaches one or more storage drawers comprising one or more storage compartments side-by-side along the Y-direction of the three-dimensional Cartesian coordinate system, each drawer configured to be extendable in the X-direction of the three-dimensional Cartesian coordinate system such as to allow random access to any consumable within any storage compartment of the drawer (Tseung; [0035]-[0036], see Figs. 1, 3 at drawers 68 and 70, which can be closed as in Fig. 1 or opened as in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage cluster in the system of Denenberg to comprise one or more storage drawers comprising one or more storage compartments side-by-side along the Y-direction of the three-dimensional Cartesian coordinate system, each drawer 5configured to be extendable in the X-direction of the three-dimensional Cartesian coordinate system such as to allow random access to any consumable within any storage compartment of the drawer as in Tseung. Tseung teaches that drawers can be used to store consumables, and are suitable for moving the consumables from a processing space within an apparatus and to an accessible external space (Tseung [0035]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg, as applied to claims 1, 3, 11, 13, and 17 above, further in view of in view of Bashkin (US Pub. No. 2014/0297487; already of record).

Regarding claim 14, Denenberg discloses the method according to claim 13.
	Denenberg fails to explicitly disclose: 
capturing images of the consumable storage cluster by an optical data acquisition device of the detection unit; and 
detecting the particular storage compartment from which consumables are removed and into which consumables are replenished.
	Bashkin is in the analogous field of storage containers with inventory control (Bashkin [0003]). Bashkin teaches capturing images of a consumable storage cluster by an optical data acquisition device of a detection unit, and detecting a particular storage compartment from which consumables are removed and into which consumables are replenished (Bashkin; [0008], [0035], each shelf can include a camera for capturing the area with image or video to track items returned or removed from the container. Therefore, the particular shelf from which consumables are removed and into which consumables are replenished is detected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Denenberg to include capturing images of a consumable storage cluster by an optical data acquisition device of a detection unit, and detecting a particular storage compartment from which consumables are removed and into which consumables are replenished as in Bashkin. Bashkin teaches that cameras can be used to capture images of different storage compartments to track the removal and replenishment of consumables therein (Bashkin; [0008], [0035]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Bashkin, as applied to claim 14 above, further in view of in view of Szesko.

Regarding claim 15, modified Denenberg discloses the method according to claim 14. Modified Denenberg further discloses the consumable being removed or replenished, and the particular consumable determined by the control unit that must be removed/replenished (see Claim 13 above at Denenberg teaching the consumables being removed and replenished in Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and the particular consumable determined by the control unit that must be removed/replenished in Col 13 Lns. 27-47, Col. 10 Lns. 28-53, Col. 11 Lns. 17-27).
	Modified Denenberg fails to explicitly disclose: 
capturing images of labels attached to the consumables; and 
detecting whether the consumable being removed or being replenished is the particular consumable determined by the control unit that must be removed/replenished.
	Szesko is in the analogous field of managing dispensing of pharmaceuticals (Szesko; [0006], [0012]). Szesko teaches capturing images of labels attached to consumables, and detecting whether the selected consumable is the consumable desired by the control unit (Szesko; [0105], a camera captures images of the product barcode, and the system compares the product barcode to the expected pick requests from the pharmacy host, [0057], the product barcode may be on a label that is affixed to a surface of the product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the consumable being removed or replenished, and the particular consumable determined by the control unit that must be removed/replenished in the method of modified Denenberg to include capturing images of labels attached to the consumables, and detecting whether the consumable being removed or being replenished is the particular consumable determined by the control unit that must be removed/replenished as taught in Szesko. Szesko teaches that capturing images of labels and comparing these captured images to an expected consumable will ensure that the consumable being processed matches the expected consumable (Szesko [0105]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Bashkin and Szesko, as applied to claim 15 above, further in view of in view of Jones.

Regarding claim 16, modified Denenberg discloses the method according to claim 15.
	Modified Denenberg fails to explicitly disclose: 
reading an RFID tag attached to consumables being removed from or being replenished into the consumable storage cluster by one of a plurality of RFID tag readers, an RFID tag reader being associated with each storage compartment; and 
detecting the particular storage compartment from which consumables are removed and into which consumables are being replenished.
	Jones is in the analogous field of laboratory inventory management (Jones [0009]). Jones teaches reading an RFID tag attached to consumables being removed from or being replenished into a consumable storage cluster by one of a plurality of RFID tag readers, an RFID tag reader being associated with each storage compartment, and detecting the particular storage compartment from which consumables are removed and into which consumables are being replenished (Jones; [0036], [0045]-[0047], see Fig. 3 at RFID portals 212, 222, 224, 226 which are used to scan RFID tags from items as they enter site 209. The RFID portals correspond to each room in the site, e.g. receiving room 214, storage room 216, and are used to track the specific room that the items are currently in. See also Fig. 2 at exit portal 288, which tracks when an item is used and removes the item from the inventory. As the room each item is in is tracked, and the inventory is updated, the particular room into which items are removed and replenished is detected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Denenberg to include reading an RFID tag attached to consumables being removed from or being replenished into a consumable storage cluster by one of a plurality of RFID tag readers, an RFID tag reader being associated with each storage compartment, and detecting the particular storage compartment from which consumables are removed and into which consumables are being replenished as in Jones. Jones teaches that RFID tag readers can be used to tally the total number of items at a site and track inventory by a computer program (Jones [0036]). Further, providing a detection unit that can automatically validate item removal, positively identify replenished consumables, and track ad-hoc consumable removal and/or replenishment, such as an RFID tag reader, will reduce the amount of human interaction required to manage and track the inventory of items within a laboratory (Jones; [0008], [0036]).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pg. 9 of their Remarks that the rejection for 35 U.S.C. 101 has been overcome, as claim 17 has been amended to positively recite structural limitations. However, the Examiner disagrees, as claim 17 is drawn to software per se, which is non-statutory subject matter. For a more detailed explanation, please see the 35 USC 101 claim rejection section in this instant Office action.
Applicant argues on Pgs. 9-12 of their Remarks that Denenberg does not teach that a particular consumable item is detected by a detection unit, but rather than that the sensor of Denenberg can only detect that any item was placed or inserted into a slot. The Examiner respectfully disagrees. Denenberg teaches in Col. 13 Lns. 27-47 and Col. 13 Ln. 64- Col. 14 Ln. 13 that the controller retrieves the designated location of the selected prescription from a memory. As can be clearly understood, the selected prescription is not merely any item, but the specific prescription that is desired by a user. As such, Denenberg intrinsically teaches that its sensor detects the particular item, i.e. the specific prescription, as the location of the specific prescription is sent to the memory when the prescription is placed in its storage location. Further, Applicant argues that Denenberg does not teach that the detection unit can determine and validate optically that the particular consumable was indeed removed. However, claim 1 does not recite that the validation is performed optically. As such, it is noted that the features upon which applicant relies (i.e., performing validation optically) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Still further, the limitation of performing validation optically is recited in later claims, e.g. Claims 5 and 6, which have been rejected under 35 U.S.C. 103 using Szesko as a secondary reference for Claim 5, and Jones for Claim 6. As such, detecting optically still does not constitute allowable subject matter.
Applicant further argues on Pg. 11 of their Remarks that Denenberg does not teach updating the inventory of the consumables upon removal/replenishment of the consumables. The Examiner respectfully disagrees. Denenberg teaches in Col. 4 Lns. 27-40 that a unique storage location for a prescription is added to the memory when the prescription is added, and deleted when the prescription is removed. Therefore, Denenberg teaches updating consumable inventory.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798